DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 2/25/2021 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings submitted on 2/28/2020 are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The water soluble 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0267009 A1 to Aspler et al. in view of Kumar et al., Ind. Eng. Chem. Res. 2016, 55, 3603-3613, and US 2013/0264732 A1 to Youngblood et al.
Regarding claim 1, Aspler discloses a method of coating a flexible plastic substrate with a blend of cellulose nanocrystals (CNC) and polyvinyl alcohol (PVOH), and using the coated substrate as a recording medium for printing processes, wherein the substrate, which includes PET [0052], is first treated with corona discharge to increase its surface tension ([0008], [0027] before it is coated with a composition oC . It is also unclear as to whether the corona treated surface has a surface energy equal to or greater than the surface tension of the CNC suspension. On this last point, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time the instant invention was filed to have assumed that the corona treatment increases the surface energy of the substrate to a value comparable to the surface tension of the aqueous suspension because Aspler repeatedly teaches that the untreated surfaces are too hydrophobic for water-based coating compositions. In fact, Aspler teaches that “higher surface free energy is more easily wet by water” [0050]. On the concentration of CNC in the aqueous suspension, Aspler discloses in the example [0066] the dropwise addition of the concentrated PVOH solution to a 4 wt% aqueous CNC suspension, implying a final concentration slightly less than 4 wt%. On this subject, Youngblood discloses a method of producing a film of shear-induced uniaxially oriented CNC having a high anisotropy, the method comprises shearing and depositing an aqueous neutralized CNC suspension on a substrate, aligning the CNCs, and removing water, wherein the CNC concentration in the suspension is 3-15 wt% [0015] and wherein the alignment or orientation is controlled by the CNC concentration, the shearing rate, the pH and the removal of water which may involve vacuum, infrared heat, or heating [0038-0039]. To promote and maintain uniaxial alignment, the drying oC (p. 10). On the other hand, Kumar discloses a continuous roll-to-roll coating of a flexible substrate such as packaging paperboard with cellulose nanofiber (CNF) from an aqueous suspension. The process makes use of the shear-thinning behavior of the suspension, it is large-scale and low-cost (abstract and last paragraph of Introduction). The wet film is dried by IR driers and then air driers. High solids-content suspensions are preferred as they require less drying energy cost (Conclusions). Therefore, it would have been obvious to a PHOSITA to have modified the method disclosed by Aspler by adjusting the CNC concentration to be in the range of 3-15 wt%, shearing the suspension, employing Kumar’s roll-to-roll coating method to provide shear-induced orientation of the CNCs, and drying the wet film at a relatively mild temperature, perhaps 85oC or lower, so as to obtain the following benefits: large scale, low cost, and highly oriented CNCs which translate to high strength and high elastic modulus.
The features of claims 2-3 and 7-11 are obvious for the same reasons. Those of claims 5-6 are obvious from the teachings by Youngblood. Claim 11 is obvious from the teachings by Aspler in paragraph [0070] and Table 1.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kumar employs a custom-made slot die, not a micro gravure device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762